Citation Nr: 0408151	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for stomach complaints, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for pain of multiple 
joints, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.  

4.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness. 

5.  Entitlement to service connection for post-traumatic 
stress disorder.  

6.  Entitlement to an increased rating for epicondylitis of 
the elbows, currently evaluated as 10 percent disabling, to 
include the issue of whether a separate, compensable rating 
is assignable for epicondylitis of each elbow.



7.  Entitlement to a total disability rating for compensation 
due to individual unemployability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to July 
1997, with additional service on active duty totaling four 
months and eleven days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, denying the veteran's 
claims for service connection for undiagnosed illnesses, 
manifested by stomach complaints, pain of multiple joints, 
fatigue, and headaches, as well as his claim for service 
connection for post-traumatic stress disorder (PTSD), and his 
claims for increase for epicondylitis of the elbows and for a 
total disability rating for compensation based on individual 
unemployability (TDIU).  Following such action, the veteran's 
file was transferred the RO in Montgomery, Alabama, and it 
was the Montgomery RO that ultimately transmitted the file to 
the Board for review.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in December 2002.  At 
that time, and subsequently, additional evidence was received 
into the record.  

It is noted that there is presented by the veteran's claim 
for increase for epicondylitis an inherent issue over which 
the Board has jurisdiction as to whether separate, 
compensable ratings are assignable for epicondylitis of each 
elbow.  As such, the issue as identified on the title page 
has been recharacterized to reflect that sub-issue.  The 
Board herein reaches the merits of that sub-issue and remands 
the remainder of the appeal to the RO.  Such REMAND to the RO 
is via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of any further action that is required on his part.

An issue of the veteran's entitlement to service connection 
for a gallbladder disorder is reasonably raised by the 
record, and although the Board is without jurisdiction to 
consider such matter at this time, it is hereby referred to 
the RO for appropriate development and adjudication.  


FINDING OF FACT

With respect to the veteran's bilateral epicondylitis, there 
is shown to be arthritic involvement of each elbow with 
limitation of motion that cannot reasonably be dissociated 
therewith; the degree to which range of motion is limited is 
noncompensable under those rating criteria based on 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a 10 percent 
rating for epicondylitis of the right elbow have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.20, 4.71a, 
Diagnostic Code 5099-5024-5003 (2003).  

2.  The schedular criteria for the assignment of a 10 percent 
rating for epicondylitis of the left elbow have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.20, 4.71a, 
Diagnostic Code 5099-5024-5003 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  Such have been the subject of 
various holdings of Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss the VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

Service connection for bilateral epicondylitis was 
established by a rating decision of the RO in Seattle, 
Washington, in October 1997.  At that time, a single 10 
percent schedular evaluation was assigned by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5099-5284, effective from 
August 1, 1997.  Such rating has remained in effect since 
that time, and a claim for increase as to the disability in 
question was received by the Montgomery RO in March 2001, the 
December 2001 denial of which forms the basis of the instant 
appeal.  

Regarding the veteran's claim for increase, there is an 
inherent issue presented as to whether separate, compensable 
ratings are assignable for the veteran's epicondylitis.  That 
is the sole extent to which the Board addresses the merits of 
the appeal presented, and inasmuch as the Board herein grants 
entitlement to separate, 10 percent schedular ratings for the 
disabilities in question, entitlement of the veteran to 
ratings in excess of 10 percent are addressed in the Remand 
portion of this document.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; see Esteban v. Brown, 6 
Vet.App. 259 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Id.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  Id.  

Epicondylitis is an "inflammation of the epicondyle or of the 
tissues adjoining the epicondyle of the humerus."  Dorland's 
Medical Dictionary, 564 (28th ed. 1995).  An epicondyle is 
defined as an "eminence upon a bone, above its condyle." Id.  
Tenosynovitis (also called tendinitis) is an inflammation of 
the tendon and tendon sheath and may result in pain, 
limitation of motion, tenderness, and swelling.  68 Fed. Reg. 
7009 (Feb. 11, 2003); see also Kirwin v. Brown, 8 Vet.App. 
148, 153 (1995).  Here, the epicondyle and tendon or its 
sheath are sufficiently similar anatomical structures so as 
to permit rating of the veteran's epicondylitis under the 
most closely analogous code for tenosynovitis, per 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024, and by direction of such code, 
to that for degenerative arthritis under Diagnostic Code 
5003.  

In this case, there is X-ray evidence of arthritis affecting 
each of the veteran's elbows, including that shown of the 
left elbow on the initial postservice medical evaluation by 
VA in 1997 and with respect to the right elbow on various 
subsequent occasions.  In addition, there is also 
demonstrated to be limitation of motion of each elbow that 
cannot reasonably be dissociated from the veteran's service-
connected epicondylitis.  38 C.F.R. § 4.71, Plate I (2003).  
The limitation of motion identified on the most recent VA 
medical evaluation in July 2001 is minimal as to both elbows 
and is not compensable under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205-5213.  By operation of Diagnostic Code 5003, a 10 
percent rating is for application for each such major joint 
or group of minor joints and, as such, a 10 percent schedular 
rating is for assignment for left elbow epicondylitis and a 
10 percent schedular evaluation is assignable for 
epicondylitis of the right elbow.  To that extent, alone, the 
benefit sought on appeal is granted, and entitlement to 
ratings in excess of 10 percent are deferred, pending 
additional development as set forth below.  


ORDER

A 10 percent rating is granted for epicondylitis of the right 
elbow, subject to those provisions governing the payment of 
monetary benefits.

A 10 percent rating is granted for epicondylitis of the left 
elbow, subject to those provisions governing the payment of 
monetary benefits.


REMAND

Notwithstanding the assignment of 10 percent schedular 
ratings for the veteran's epicondylitis, further development 
is needed as to the issue of the veteran's entitlement to 
ratings in excess of 10 percent for epicondylitis, and the 
others on appeal, prior to the Board's review of the merits 
of such claims.  

The undersigned notes that additional documentary evidence 
was received into the record at the time of and subsequent to 
the Board hearing held in December 2002, albeit without a 
waiver of initial RO consideration.  Further RO consideration 
of such evidence necessitates entry of a remand.

In addition, VCAA compliance in this matter is lacking, and 
it is noted that the veteran was never afforded notice of the 
law and regulations governing his claims for service 
connection for undiagnosed illness.  As well, with respect to 
the claim for service connection for PTSD, citation is made 
by the RO to the versions of 38 C.F.R. § 3.304(f) in effect 
before and after March 7, 1997.  See 64 Fed. Reg. 32807-32808 
(1999). 

Also, there is indicated to be a need for the retrieval of 
records as to the veteran's receipt of medical care in the 
recent past and his prior participation in the VA's 
vocational rehabilitation program, as well as those records 
utilized or compiled by the Social Security Administration 
(SSA) in connection with an April 2002 award of disability 
insurance benefits.  In addition, further medical input is 
found to be in order with respect to several of the 
disabilities in question.  

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are needed to substantiate his claims of 
entitlement to service connection for 
undiagnosed illness, manifested by 
stomach complaints, pain of multiple 
joints, fatigue, and headaches, as well 
as his claim for service connection for 
PTSD, and his claims for increase for 
ratings in excess of 10 percent for 
epicondylitis of the right and left 
elbows and for a TDIU.  The veteran must 
be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient, identifying information and 
written authorization.  Finally, the RO 
must address whether the veteran has been 
prejudiced by the VA's issuance of this 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

2.  In addition, the veteran should be 
contacted in writing by the RO for the 
specific purpose of obtaining a complete 
a list of the names and addresses of 
those VA and non-VA medical 
professionals, such as Doctors Savage, 
Jacquin, Rem, and Sanders, who were 
previously identified, and/or 
institutions who have evaluated and/or 
treated him for his claimed undiagnosed 
illnesses involving stomach complaints, 
pain of multiple joints, fatigue, and 
headaches, and his PTSD since his 
discharge from service, as well as his 
many service-connected disabilities, 
inclusive of epicondylitis of both 
elbows, since March 2000.  Such list 
should specifically note at what 
facilities, if any, of the Armed Forces 
he has been examined or treated for the 
disabilities in question subsequent to 
July 31, 1997.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions, 
inclusive of those of the service 
department, referenced in connection with 
the aforementioned request.  

Any and all pertinent VA treatment and 
other Federal records not already on file 
must be obtained regardless whether the 
veteran responds to the foregoing 
request.  Attempts to retrieve these VA 
and other Federal records must continue 
until such records are obtained or until 
such time as the RO concludes in writing 
that the records do not exist or that 
further attempts to obtain them would be 
futile.  All such records obtained must 
be added to the claims folder.

3.  The RO should obtain any and all 
records relating to the veteran's 
participation in a VA program of 
vocational rehabilitation training 
undertaken under 38 U.S.C.A. Chapter 31, 
including any counseling subfolder, for 
association with the claims folder.  
Unconfirmed information indicates that 
three prior attempts at Chapter 31 
training have been undertaken, although 
the dates and locations thereof are 
unclear.  

4.  The RO should obtain any and all 
medical records utilized and/or compiled 
by the SSA with respect to any 
application for disability benefits from 
that agency.  This includes, but is not 
limited to, those records relating to an 
application for disability benefits 
leading to an award of such benefits as a 
result of an April 2002 decision of an 
Administrative Law Judge of the SSA.  
Once obtained, such records must be made 
a part of the claims folder.  

5.  The RO should afford the veteran 
another opportunity to provide a 
comprehensive written statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service that 
led to the onset of his PTSD.  Each 
incident should be fully described with 
the approximate dates of any and all 
incidents to within seven days if 
possible, the types and locations of the 
incidents, the unit to which assigned at 
the time, the full names and service 
numbers of any other persons present, 
detailed descriptions of events, and any 
other identifying information.  Whether 
any of the claimed stressors is alleged 
to be related to combat must also be 
fully detailed by the veteran therein. 

The veteran must be advised that this 
information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible.  Without such 
details adequate research for verifying 
information may not be able to be 
conducted.  The veteran must also be 
advised to obtain and submit any 
verifying data from individuals who might 
have knowledge of the inservice stressors 
which the veteran claims led to the onset 
of his PTSD, such as statements from 
fellow servicemen who may have witnessed 
the inservice events or from family 
members or others to whom he may have 
described the stressors at or about the 
time of their occurrence.



6.  Then, based on any and all 
information regarding the veteran's 
claimed stressor(s), the RO should 
prepare a detailed summary of all the 
claimed stressors.  This summary, along 
with a copy of the veteran's Department 
of Defense Form 214, his service 
personnel records, and all associated 
documents should then be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR) with 
a request to provide any information that 
may corroborate the alleged stressor(s).

7.  Following receipt of the USASCRUR 
report, as well as the completion of any 
additional development requested above or 
suggested by the USASCRUR, the RO should 
prepare a report detailing the nature of 
any in-service stressful event(s), 
verified by the USASCRUR or through other 
documents.  If no stressor is verified, 
that should be so stated in such report.  

8.  Thereafter, the veteran is to be 
afforded a VA PTSD examination for the 
purpose of ascertaining the nature and 
etiology of his claimed PTSD, features of 
which are noted by attending VA medical 
personnel in recent years.  The veteran's 
claims folder in its entirety is to be 
furnished to the examiner, and the report 
prepared must reflect whether the claims 
folder was reviewed.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished.  All established 
psychiatric diagnoses are then to be 
fully set forth. 

The examiner must then offer a 
professional opinion, with full 
supporting rationale, addressing the 
following:  

Does the veteran have  PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
so, is it at least as likely as 
not that the veteran's PTSD is 
the result of any inservice 
event(s)?  If so, which 
independently verified event(s) 
are responsible for his PTSD?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

9.  The veteran must also be afforded a 
Gulf War examination as well as any 
indicated specialist examinations in 
order to obtain data relating to the 
veteran's claims for service connection 
for undiagnosed illnesses involving 
stomach complaints, pain of multiple 
joints, fatigue, and headaches.  The 
veteran's claims folder in its entirety, 
including a copy of this remand, is to be 
furnished to the examiner(s) prior to any 
evaluation of the veteran and the 
report(s) prepared must reflect that the 
folder was reviewed.  Such examinations 
are to include a review of the veteran's 
history and current complaints, as well 
as comprehensive clinical evaluations.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner(s).  All diagnoses to the 
extent that any are shown are then to be 
set forth.

Specific responses are requested to the 
following:

(a)  The examiner(s) should 
note in detail all reported 
symptoms and should provide 
information about the onset, 
frequency, duration, and 
severity of all complaints of 
stomach distress, joint pain, 
fatigue, and headaches and 
indicate what precipitates and 
what relieves these complaints.  

(b)  The examiner(s) should 
determine if there are any 
objective medical indications 
that the veteran is suffering 
from stomach complaints, pain 
of multiple joints, fatigue, 
and headaches.  

(c)  The examiner(s) should 
specifically determine if the 
veteran's symptomatology 
involving stomach complaints, 
pain of multiple joints, 
fatigue, and headaches, is due 
to a known diagnostic entity.  
If not, the examiner(s) should 
specifically state whether 
he/she is unable to ascribe a 
diagnosis.  In addition, the 
examiner(s) must indicate 
whether any of the complaints 
are part of a medically 
unexplained chronic 
multisymptom illness, such as 
chronic fatigue syndrome or 
fibromyalgia.

(d)  If the manifestations of 
the symptomatology cannot be 
attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that any 
undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that 
the undiagnosed illness was 
caused by a supervening 
condition or event that 
occurred between the veteran's 
most recent departure from 
service during the Gulf War or 
any other cause.

The examiner is also asked to offer a 
professional opinion, with full 
supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that the 
veteran's claimed problems 
involving stomach complaints, 
pain of multiple joints, 
fatigue, and headaches, are the 
result an undiagnosed illness 
or medically unexplained 
chronic multisymptom illness 
originating during the 
veteran's period of military 
service, inclusive of service 
in Southwest Asia during Desert 
Shield/Storm?  

Use by the examiner(s) of the 
"at least as likely as not" 
language cited above is 
required.  

10.  Following the completion of the 
foregoing actions, the RO must review the 
examination reports.  If any such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

11.  Lastly, the RO must determine 
initially whether the veteran served in 
combat against the enemy, followed by its 
readjudication of his claims for service 
connection for undiagnosed illnesses 
involving stomach complaints, pain of 
multiple joints, fatigue, and headaches; 
service connection for PTSD; a rating in 
excess of 10 percent for epicondylitis of 
the right elbow; a rating in excess of 10 
percent for epicondylitis of the left 
elbow; and a TDIU.  Such readjudication 
must be made on the basis of all the 
evidence on file, including that received 
into the record at the time and 
subsequent to the December 2002 hearing, 
and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the jurisprudence 
interpretive thereof.  In addition, the 
veteran's claims for service connection 
for undiagnosed illnesses must be 
addressed under recent changes to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
effectuated since December 2001, see 
Veterans Education and Benefits Expansion 
Act of 2001, Public Law No. 107-103, 115 
Stat. 976 (Dec. 27, 2001); 66 Fed. Reg. 
56615 (Nov. 9, 2001); 68 Fed. Reg. 34541 
(Jun. 10, 2003); and his claim for PTSD 
must be considered under 3.304(f), as in 
effect from March 1997.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



